Title: From George Washington to the Board of War, 29 July 1776
From: Washington, George
To: Board of War



Gentn
New York July 29th 1776.

At length I have been able to comply with the first part of a Resolution of Congress of the 27 Ulto relative to a return of the vacancies in the Several Regiments composing that part of the Army under my immediate command.
I thought to have made this Return much sooner, but the dispersed situation of our Troops—the constant duty they are upon—the difficulty of getting returns when this is the case, especially when those Returns are more than probable to undergo several corrections & the variety of Important Occurrences

which have intervened of late to withdraw the attention from this matter will I hope be admitted as an excuse, and the delay not ascribed to any disinclination in me to comply with the order, as I shall while I have the honor to remain in the service of the United States obey to the utmost of my power and to the best of my Abilities all orders of Congress with a scrupulous exactness.
With respect to the latter part of the aforementioned Resolution of the 27 of June, I have to observe that I have handed in the Names of such persons as the Feild Officers of the Several Regiments & their Brigadiers have pointed out as proper persons to fill these vacancies—I have neither added to, or diminished ought from their choice, unless the following special information which I conceived my indispensible duty to give, should occasion any Alterations.
For the 20th Regiment then, late Arnolds, there are two Competitors, to Wit Col. Durkee the present Lieut. Col., who has had charge of the Regiment ever since the first establishment of It, and Lt Col. Tyler of Parsons’s Regiment—the pretensions of both, and a State of the case, I have subjoined to the list of Vacancies given in by Genl Spencer, as I have also done in the case of Colo. Learned to another list Exhibited by Genl Heath—If Learned returns to the Regiment, the Vacancies stand right—If he should not, I presume the Regiment will be given to the Lieut. Colo. Wm Shepherd who stands next to Tyler in Rank and not second to him in reputation—this change would in Its consequences occasion several moves. There is a third matter in which I must be more particular, as It is unnoticed elsewhere, and that is, the Lieut. Colo. of Wyllys’s Regimt Rufus Putnam acts here as a Cheif Engineer by which means the Regiment is totally deprived of his services, and to remove him from that department, the public would sustain a Capital Injury: for altho he is not a man of scientific knowledge, he is indefatigable in business and possesses more practical knowledge in the art of Engineering than any other we have in this Camp or Army—I would humbly submit It therefore to Congress whether It might not be best to give him (Putnam) the appointment of Engineer with the pay of Sixty Dollars ⅌ Month; less than which I do not suppose he would accept as I have been obliged in order to encourage him to push the business forward

in this our extreme hurry, to give him reasons to beleive that his Lt Colo. pay would be made equal to this Sum—If this appointmt should take place then, It makes a vacancy in Wyllys’s Regiment which I understand he is desirous of having filled by Majr Henley an active and Spirited Officer—now a Brigade Major to Genl Heath.
I am sorry to take up so much of your time as the recital of these particular cases and some Others require, but there is no avoiding It Unless Congress would be pleased to appoint one or more persons in whom they can confide, to visit this part of the Army once a Month—Inspect into It, and fill up the Vacancies as shall appear proper to them upon the Spot—This cannot be attended with any great trouble, nor much expence, as It is only in the part of the Army under my immediate direction that such a regulation would be necessary, the Officers commanding in other Departments having I beleive this power already given them.
I have the honor to inclose a List of the Officers of the Regiments at this place and long ago directed the like return to be made from the Northern & Eastern Troops which I hope is complied with—I also make return of the Artillery according to Colo. Knox’s report and of the Ordnance Stores &c. agreable to the Commissary’s Return.
I come now to acknowledge the receipt of your favor of the 20 Instant with several Inclosures relative to a proposal of Mr Goddart and beg leave to give It as my Opinion, that the Introduction of that Gentn into the Army as Lieutt Colo. would be attended with endless confusion—I have spoke to Colo. Parsons who is a very worthy man upon this Subject—I have done more—I have shown him the Memorial: in answer to which he says, that in the conversation had between him and Mr Goddart, the latter was told, that unless Lieutt Colo. Tyler was provided for—The Major Prentis advanced to a Lieutt Colonelcy in some other Regiment—and his eldest Captain—(Chapman) not deprived of his expectation of the Majority, his coming in there would give uneasiness, but nevertheless if It was the pleasure of Congress to make the appointment he would do every thing in his power to make it palatible—If all these Contingencies were to take place before Mr Goddart could get in to a Regiment he had been paving the way to, what prospect can

there be of his getting into any other without spreading jealousy as he goes?
With respect to the Regiment of Artificers, I have only to observe that the forming them in to One Corp⟨s⟩ at the time I did, when immediate Action was expected, was only intended as a Temporary expedient to draw that usefull body of near 600 Men into the feild under One head & without confusion—the appointment of Officers therefore in this Instance was merely Nominal and unattended with expence.
The mode of promotion whether in a Continental, Colonial or Regimental Line, being a matter of some consideration and delicacy to determine, I thought It expedient to know the Sentiments of the Genl Officers upon the consequences of each, before I offered my own to your Board, and have the honour to inform you that It is their unanimous Opinion, as It is also mine from Observations on the Temper and local Attachments of each Corps to the Members thereof, that Regimental promotions would be much the most pleasing; but this it is thought had better appear in practice than come Announced as a Resolution, and that there ought to be Exceptions in favour of extraordinary merit on the one hand & demerit on the other—the first to be rewarded out of the common course of promotion whilst the other might stand & Sustain no Injury. It is a very difficult matter to step out of the Regimental line now without giving much Inquietude to the Corps in which It happens—Was It then to be declared as the Resolution of Congress, that all promotions should go in this way without some strong qualifying clauses, It would be almost impossible to do It without creating a mutiny—This is the sense of my Officers—As also that the promotions by Succession are not meant to extend to Non Commissioned Officers further than Circumstances of good behavior &c. may direct.
As the list of Vacancies are returned in Consequence of an Order of Congress & would I doubt not be referred to your Board, I have sent no Duplicate—nor have I wrote to Congress on the subject, but that I may not appear inattentive to their Commands, I must request the favor of having this Letter or the substance of It laid before them. I have the Honor to be Gentn &c.

G.W.

